Case: 17-20782      Document: 00514630953         Page: 1    Date Filed: 09/06/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-20782                    United States Court of Appeals

                                  Summary Calendar
                                                                             Fifth Circuit

                                                                           FILED
                                                                   September 6, 2018

PATRICK DEWAYNE SANDERS,                                              Lyle W. Cayce
                                                                           Clerk
                                                 Plaintiff-Appellant

v.

SERGEANT CHIPPI; HOUSTON POLICE DEPARTMENT,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CV-3490


Before STEWART, Chief Judge, and GRAVES and DUNCAN, Circuit Judges.
PER CURIAM: *
       Patrick Dewayne Sanders, Texas prisoner # 2549493, appeals the
dismissal of his in forma pauperis (IFP) 42 U.S.C. § 1983 suit; the district court
dismissed the suit as time barred and, therefore, frivolous. See 28 U.S.C.
§ 1915(e)(2)(b)(i); see Moore v. McDonald, 30 F.3d 616, 620 (5th Cir. 1994).
However, Sanders does not acknowledge, much less address, the district court’s
time-bar holding, and he has therefore abandoned any challenge to the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20782     Document: 00514630953    Page: 2   Date Filed: 09/06/2018


                                 No. 17-20782

dismissal of his suit as time barred. See Yohey v. Collins, 985 F.2d 222, 225
(5th Cir. 1993); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987).
      The appeal is DISMISSED AS FRIVOLOUS. See 5TH CIR. R. 42.2. The
district court’s dismissal of Sanders’s complaint and our dismissal of this
appeal each count as a strike for purposes of § 1915(g). See Adepegba v.
Hammons, 103 F.3d 383, 387 (5th Cir. 1996). Sanders is WARNED that, if he
accumulates three strikes, he will no longer be allowed to proceed IFP in any
civil action or appeal filed while he is incarcerated or detained in any facility
unless he “is under imminent danger of serious physical injury.” § 1915(g).




                                       2